Citation Nr: 0030538	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Entitlement to an increased evaluation for residuals of lung 
cancer, currently rated as 30 percent disabling.

Entitlement to an increased evaluation for hiatal hernia, 
currently rated as 10 percent disabling.

Entitlement to an increased (compensable) evaluation for post 
operative varicose veins of the right leg.

Entitlement to an increased (compensable) evaluation for 
deviated septum.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1949 to July 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision that denied increased 
evaluations for residuals of lung cancer (rated 30 percent) 
and hiatal hernia (rated 10 percent), and increased 
compensable ratings for post operative varicose veins of the 
right leg and deviated septum.

The issue of entitlement to an increased evaluation for 
residuals of lung cancer will be addressed in the remand 
section of this decision.


FINDINGS OF FACT

1.  The hiatal hernia is manifested primarily by occasional 
pyrosis and reflux that are well controlled with medication; 
persistent recurrent epigastric distress with dysphagia, 
anemia, weight loss, hematemesis or melena are not found.

2.  The post operative varicose vein condition of the right 
leg is manifested primarily by an insignificant vein running 
from the patella to the ankle along the tibial crest that 
produces no functional impairment; cramping, pain, edema, 
swelling or fatigue of the right leg attributable to the post 
operative varicose vein condition of the right leg is not 
found.

3.  The deviated septum is manifested primarily by 50 percent 
obstruction on the right side of the nose; 50 percent 
obstruction on both sides of the nose or 100 percent 
obstruction on either side is not found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hiatal hernia are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Code 7346 (2000).

2.  The criteria for a compensable rating for post operative 
varicose veins of the right leg are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.104, Code 7120, 
effective prior to or as of January 12, 1998.

3.  The criteria for a compensable rating for deviated septum 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.97, Code 6502 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Hiatal Hernia

The veteran had active service from February 1949 to July 
1969.

A September 1970 RO rating decision granted service 
connection for hiatal hernia.  A 10 percent rating for this 
condition was assigned, effective from August 1969.

VA medical records show that the veteran was treated and 
evaluated for various medical problems in the 1990's.  The 
more salient medical reports with regard to the veteran's 
claims will be addressed in the appropriate sections of this 
decision.

A VA summary of the veteran's hospitalization from September 
to November 1997 shows that he was treated primarily for 
blindness.  Examination of his abdomen showed surgical scars.  
His abdomen was soft and there was slight tenderness over the 
scars.  No other gastrointestinal (GI) manifestations were 
found.

A VA summary of the veteran's hospitalization in May 1998 
shows that he was treated primarily for peripheral vascular 
disease.  Examination of his abdomen showed that it was soft.  
No significant GI problems were noted.

The veteran underwent a VA general medical examination in May 
1998.  He reported using reflux disease medication.  He gave 
a history of hiatal hernia in service.  His abdomen was soft 
and the were benign scars from colonoscopy and nephrectomy.  
There was no tenderness.  There were positive bowel sounds.  
The diagnoses included hiatal hernia stable on Tagamet.  
Reports of blood tests in June 1998 did not suggest the 
presence of anemia.

The veteran testified at a hearing in March 1999.  His 
testimony was to the effect that he had heart burn and had to 
sleep with his bed elevated because of the severity of his 
hiatal hernia.

The veteran underwent a VA medical examination in August 1999 
to determine the severity of his hiatal hernia.  His primary 
complaints were pyrosis.  He denied a history of dysphagia.  
He reported pyrosis and midepigastric pain intermittently.  
He denied any hematemesis or melena.  He complained of 
frequent problems with reflux when lying down, occasional 
nausea with vomiting, but that this was generally stable with 
medication.  He denied any significant weight gain or loss.  
He weighed 298 pounds and was 5 feet and 9 inches tall.  He 
was well nourished and well developed.  On examination of his 
abdomen, bowel sounds were normal.  There was no 
hepatosplenomegaly.  He had a healed scar from a 
cholecystectomy performed in 1994 and a healed scar from an 
abdominal aortic aneurysmectomy (AAA) done in 1996.  The 
diagnosis was hiatal hernia, stable with use of medication.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for hiatal hernia, as well as the claims for 
increased compensable ratings for post operative varicose 
veins of the right leg and deviated septum discussed in 
sections II and III of this decision.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of these claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Code 7346.

The veteran's testimony indicates that his hiatal hernia is 
more severe than currently rated because it causes heart burn 
and requires him to sleep in an elevated position, but the 
medical evidence indicates that the hiatal hernia produces no 
more than mild impairment.  The reports of his evaluations in 
the late 1990's do not show the presence of any significant 
GI problems, and the report of his VA medical examination in 
August 1999 indicates that the hiatal hernia is manifested 
primarily by occasional pyrosis and reflux that are well 
controlled with medication.  Persistent recurrent epigastric 
distress with dysphagia, weight loss, hematemesis or melena 
are not found.  VA reports of blood tests in 1996 do not 
indicate that the veteran is anemic, and the reports of his 
medical examinations do not show the presence of anemia.

After consideration of all the evidence, the Board finds that 
it does not show symptoms of hiatal hernia to support the 
assignment of a 30 percent rating for this condition under 
diagnostic code 7346.  The preponderance of the evidence is 
against the claim for a higher rating for this condition, and 
the claim is denied.


II.  Increased (Compensable) Evaluation for Post Operative 
Varicose Veins of the Right Leg

The September 1970 RO rating decision granted service 
connection for post operative varicose veins of the right 
leg.  A zero percent evaluation was assigned for this 
condition, effective from August 1969.

A VA summary of the veteran's hospitalization in October 1990 
shows that he had an angiogram that revealed an aorta with 
run-off.  He underwent right common femoral endarterectomy, 
profunda plasty, fem-pop bypass with spliced saphenous vein.  
The diagnosis was peripheral vascular disease with occluded 
right fem-pop bypass.

The VA summary of the veteran's hospitalization in May 1998 
shows that he had an angiography.  The diagnosis was 
peripheral vascular disease.

The report of his VA general medical examination in May 1998 
notes that he was wearing stockings for varicose veins.  
There were varicosities, 2 to 3 centimeters in diameter after 
removal of the stockings.  He walked with a limp using a 
stick with his right hand.  The diagnoses included varicose 
veins, using stockings, stable.

The veteran testified at the hearing in March 1999 to the 
effect that he wore support stockings for varicose veins.  He 
reported pain and swelling of the right leg and that he had 
to elevated this leg in order to take pressure off it.

The veteran underwent a VA medical examination in May 1999 to 
determine the severity of the varicose veins of the right 
leg.  His complaints were noted to be very subjective with 
reports of pain from the right knee to the ankle that was 
very severe and some pain in the left leg.  One innocuous 
varicose vein running from the inferior aspect of the patella 
down to the instep was found.  This vein was tortuous and 
about a quarter of a centimeter in diameter.  He wore an 
elastic stocking that the physician was not sure was good for 
the veteran.  The vein seemed to be quite harmless and the 
physician indicated that it was normal.  The diagnosis was 
insignificant vein running from patella to ankle along the 
tibial crest that could hardly be called a varicose vein 
condition.  It was also noted that the veteran had 
manifestations of generalized atherosclerosis.

A zero percent rating is warranted for mild varicose veins 
with no symptoms.  A 10 percent rating is warranted for 
moderate unilateral varicose veins where there are 
varicosities of the superficial veins below the knees and 
symptoms of pain or cramping on exertion.  A 20 percent 
evaluation requires moderately severe unilateral varicose 
veins involving the superficial veins above and below the 
knees with involvement of the long saphenous vein, 
varicosities ranging in size from 1 to 2 centimeters in 
diameter, and symptoms of pain or cramping on exertion, but 
with no involvement of the deep circulation or severe 
varicosities below the knees with scarring, ulceration or 
discoloration.  A 40 percent evaluation requires severe 
unilateral varicose veins involving the superficial veins 
above and below the knees with involvement of the long 
saphenous veins, varicosities ranging over 2 centimeters in 
diameter, marked distortion and sacculation, edema, and 
episodes of ulceration, but with no involvement of the deep 
circulation.  A 50 percent evaluation requires pronounced 
unilateral varicose veins with the findings of the severe 
condition described herein and additional secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  38 C.F.R. § 4.104, Code 7120, effective prior 
to January 12, 1998.

The regulations for the evaluation of varicose veins were 
revised, effective January 12, 1998.  62 Fed. Reg. 65207-
65224 (December 11, 1997).  Under the revised regulations the 
criteria for the evaluation of varicose veins apply to a 
single extremity and, if the paired extremity is affected, 
the evaluation for each extremity will be separately 
determined and combined using the combined ratings table and 
the bilateral factor under 38 C.F.R. §§ 4.25 and 4.26.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Asymptomatic palpable or visible varicose veins warrant a 
zero percent evaluation.  A 10 percent evaluation requires 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent evaluation requires persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation 
requires persistent edema and statis pigmentation or eczema, 
with or without ulceration.  A 60 percent evaluation requires 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation requires massive board-like edema with 
constant pain at rest.  NOTE:  These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, evaluate each extremity separately and 
combine under 38 C.F.R. § 4.25, using the bilateral factor 
under 38 C.F.R. § 4.26.  38 C.F.R. § 4.104, Code 7120, 
effective as of January 12, 1998.  

The veteran testified to the effect that his varicose vein 
condition of the right leg was more severe than currently 
rated and that he wore support stockings.  The evidence 
indicates that the veteran has significant vascular 
manifestations attributable to generalized atherosclerosis, 
but this condition is a non-service-connected disability and 
the manifestations of such a condition may not be used to 
evaluate the service-connected post operative varicose veins 
of the right leg.  38 C.F.R. § 4.14 (2000).

In this case, the medical evidence, including the report of 
the veteran's recent VA medical examination in May 1999 shows 
that the post operative varicose vein condition of the right 
leg is manifested primarily by an insignificant vein running 
from the patella to the ankle along the tibial crest that 
produces no functional impairment.  The medical evidence does 
not indicate the presence of cramping, pain, edema, swelling 
or fatigue of the right leg attributable to the post 
operative varicose vein condition of the right leg to support 
the assignment of a compensable rating for the post operative 
varicose vein condition of the right leg under diagnostic 
code 7120, effective prior to or as of January 12, 1998.

The preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for the post operative 
varicose vein condition of the right leg.  Therefore, the 
claim is denied.


III.  Increased (Compensable) Evaluation for Deviated Septum

The September 1970 RO rating decision granted service 
connection for deviated septum.  A zero percent evaluation 
was assigned for this condition, effective from August 1969.

The report of the veteran's VA general medical examination in 
May 1998 shows that the veteran reported using his right 
nostril for breathing because he had a deviated septum that 
was almost blocking his left nostril.  The diagnoses included 
septal nasal deviation.

The veteran's testimony at the hearing in March 1999 was to 
the effect that he had trouble breathing due to his deviated 
septum.  His testimony was to the effect that the deviated 
septum was more severe than currently rated.

The veteran underwent a VA medical examination in June 1999 
to determine the severity of his deviated septum.  His nasal 
bones were not distorted and appeared to be well positioned 
in the midline.  His septum was deviated to the right with 
50 percent degree of right nasal obstruction.  There were no 
polyps or tumors seen in the anterior nares.  He was able to 
breath better through the left side of his nose on alternate 
breathing exercises.  

A 10 percent rating is warranted for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6502.

The veteran's testimony is to the effect the he has 
difficulty breathing due to his deviated septum.  This 
evidence is corroborated by the medical evidence, but the 
evidence does not show symptoms of this disorder to support 
the assignment of a 10 percent for this condition under 
diagnostic code 6502.

The evidence reveals that the deviated nasal septum is 
manifested primarily by 50 percent obstruction on the right 
side.  The evidence does not show 50 percent obstruction on 
both sides of the nose or 100 percent obstruction on either 
side.  The preponderance of the evidence is against the claim 
for a compensable rating for the deviated septum, and the 
claim is denied.

Since the preponderance of the evidence is against the claims 
for an increased rating for hiatal hernia, and increased 
compensable ratings for postoperative varicose veins of the 
right leg and deviated septum, the benefit of the doubt 
doctrine is not for application with regard to these matters.  
38 U.S.C.A. § 5107(b) as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 C.F.R. § 5107(b)); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for hiatal hernia is denied.

An increased (compensable) evaluation for post operative 
varicose veins of the right leg is denied.

An increased (compensable) evaluation for deviated septum is 
denied.


REMAND

A review of the evidence shows that the veteran has residuals 
of lung cancer manifested primarily by ventilatory impairment 
as shown by pulmonary function studies.  The veteran 
underwent VA pulmonary functions studies in May 1998 and 
October 1998 that showed FEV-1 (Forced Expiratory Volume in 
one second) of 49 percent predicted.  The report of a VA 
medical examination in June 1999 notes that his FEV-1 on 
recent pulmonary function studies was 67 percent.  This 
evidence leaves the Board uncertain as to the veteran's 
current FEV-1.  Also, the Board notes that Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) was not indicated on the reports of the Pulmonary 
Function Studies of May and October 1998.  This finding is 
required to evaluate the residuals of respiratory disorders 
under 38 C.F.R. § 4.97, Codes 6600 through 6604 (1999).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
residuals of lung cancer since May 1998.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be schedule for a 
VA compensation examination to determine 
the severity of the residuals of lung 
cancer.  All indicates studies, including 
pulmonary function, should be performed 
and all clinical findings reported in 
detail.  The pulmonary function study 
should include FVC-1, DLCO (SB), and the 
FEV-1/FVC (Forced Vital Capacity in one 
second to Forced Vital Capacity) ratio.  
The examiner should review the VA 
pulmonary function studies conducted in 
May and October 1998 and express an 
opinion as to the study that best 
represents the veteran's disability 
picture.  In order to assist the examiner 
in providing the requested information, 
the claims folder must be made available 
to him or her and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claim for an increased 
evaluation for residuals of lung cancer.  
Any additional development deemed 
necessary by the RO in light of the new 
legislation noted above should be 
undertaken.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. Alibrando
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


